Peck, J.
delivered the opinion of the court.
The insertion of the age of the apprentice in the indenture is merely recitation; it is not of the essence of the contract. The infant, who has, in this case, done no act himself, cannot be bound or estopped by the simple circumstance that his age, at the date of the indenture, happened to be stated at nine years.
The contract was, that the apprentice should serve until he was twenty-one years old. This must have been the understanding of all the parties. If mistake in the recital of the age occurred, the infant is not to be prejudiced by it. Every master taking an apprentice is put upon his enquiry touching the age of the apprentice. I-Ie is supposed therefore not to be deceived.
The evidence, though at variance with the recital, is consistent with the contract to serve until the apprentice arrived at the age of twenty-one.
Judgment affirmed.